DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on March 27, 2020 has been entered in the application. Claims 3-8 are amended. Claims 1-9 are pending and under consideration.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2012/0315476 A1) in view of Hansen (US 4104323 A) and Lee et al. (US 20070054142 A1).  
 	Ogawa et al. disclose an adhesive composition comprising a carbodiimide 
cross-linking agent that can be used with a polarizer plate, a phase difference plate, and an antireflection film, are deposited on a flat display panel, such as a liquid crystal display (LCD) and a plasma display panel (PDP). The carbodiimide cross-linking agent reacts with and is coupled to a hydroxyl group or a carboxyl group, particularly a hydroxyl group, of a monomer thereby forming a cross-linking structure. The adhesive composition may include the above carbodiimide cross-linking agents alone or as mixtures and may further include a polyolefin resin and an epoxy resin. (See Abstract, and paragraphs 0023, 0043-0052, and 0061). 
	Ogawa et al. do not teach that the polyolefin is a acid-modified polyolefin and that the composition further comprises an oligo-phenylene ether. 
	However, Hansen teaches an adhesive composition wherein the adhesive composition has greatly improved high temperature properties.  The adhesive composition is prepared by melt blending a polyphenylene ether resin with other components.  It is known in the art that properties of the polyphenylene ether resins 
can be materially altered by blending them with other resins. A polyphenylene ether composition comprising a polyphenylene ether blended with a polyolefin has improved impact strength and resistance to aggressive solvents. Hansen has found that the selection of the particular low molecular weight polyphenylene ether resin is much preferred over the commercially available higher molecular weight resin, contrary to the expected result. Since the higher molecular weight polyphenylene ether resin has a higher softening temperature than the corresponding lower molecular weight resin, one would expect that adhesive compositions containing the higher molecular weight resin would have higher service temperature than would adhesive compositions containing the lower molecular weight resin. However, Hansen has surprisingly been found that the opposite is true -- the adhesives containing the lower molecular weight resin have the higher service temperatures. (See Abstract and Column 1, lines 55-68, and Column 3, lines 5-15, and 44-62). 
	Furthermore, Lee et al. teach tie-layer adhesive compositions which are blends of modified and unmodified polyolefins having improved clarity. Polyethylene (PE) resins are widely used based on their ability to provide essential properties such as structural integrity, puncture resistance, and abrasion resistance, and to facilitate adhesion of the non-polar polyethylene layer(s) and polar barrier resin layer(s), adhesive layers referred to as tie-layers, are employed.  Tie-layers are generally mixtures of functionalized polyolefins, i.e., polyolefins having polar functionality grafted onto the polymer backbone, and non-functionalized polyolefins. The modified polyolefin is also referred to herein as the graft component.  Grafting denotes covalent bonding of a graft monomer to the polymer chain. Copolymers of ethylene and butene-1, hexene-1 or octene-1 are grafted with maleic anhydride and are most commonly used. (see Abstract and paragraphs 0015-0023). 
 	Accordingly, it would have been obvious to one having ordinary skill in the art to add an acid-modified polyolefin and an oligo-phenylene ether to the adhesive composition of Ogawa et al. given that Hansen specifically teaches that the selection of the particular low molecular weight polyphenylene ether resin is much preferred over the commercially available higher molecular weight resin, contrary to the expected result and Hansen has surprisingly been found that adhesives containing the lower molecular weight polyphenylene ether have the higher service temperatures and Lee et al. teach that copolymers of ethylene and butene-1, hexene-1 or octene-1 grafted with maleic anhydride widely used based in adhesives to provide essential properties such as structural integrity, puncture resistance, and abrasion resistance. Furthermore, with regards to the concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787